                                             Case 5:20-cv-01931-EJD Document 18 Filed 07/13/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                            JANET A. JERUS,
                                   8                                                          Case No. 5:20-cv-01931-EJD
                                                         Plaintiff,
                                   9                                                          ORDER GRANTING MOTION TO
                                                   v.                                         DISMISS WITH LEAVE TO AMEND
                                  10
                                            HONDA CORPORATION, et al.,                        Re: Dkt. Nos. 6, 14
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, proceeding pro per, filed the instant action against Honda Corporation and others

                                  14   on March 18, 2020 and paid the filing fee. Dkt. No. 1. Plaintiff indicated in the Civil Cover Sheet

                                  15   that jurisdiction is predicated upon a federal question and that she is asserting a civil rights claim

                                  16   for “discrimination, socialism, communism, etc.” Dkt. No. 1-5. Defendants Santa Clara Imported

                                  17   Cars, Inc. dba Honda of Stevens Creek and Joseph Spurrier (collectively “Defendants”) move to

                                  18   dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). The Court

                                  19   finds it appropriate to take this matter under submission for decision without oral argument

                                  20   pursuant to Civil Local Rule 7-1(b). For the reasons stated below, Defendants’ motion is granted.

                                  21   I.       BACKGROUND

                                  22            The allegations in Plaintiff’s Complaint are difficult to understand. It appears that Plaintiff

                                  23   owns or owned a 1995 Honda Civic. Dkt. 1 at 1. Defendants allegedly replaced the new

                                  24   alternator in her Civic with an old alternator and switched twelve engine screws, which caused her

                                  25   car to break down. Dkt. 1 at 1-2.

                                  26            Plaintiff also appears to have purchased a used 2001 Honda Accord from Defendants. Dkt.

                                  27   No. 1-2 at 1. Plaintiff alleges that at the time of purchase a salesman named Mike told her there

                                  28   Case No.: 5:20-cv-01931-EJD
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                         1
                                             Case 5:20-cv-01931-EJD Document 18 Filed 07/13/20 Page 2 of 5




                                   1   was an oil leak in the coolant system but he did not know the source of the leak. Id. Nevertheless,

                                   2   Plaintiff was willing to purchase the Accord because she believed it was certified and guaranteed

                                   3   to be operable for 3 months or 90 days from the date of purchase. Id. at 2. After Plaintiff had

                                   4   given the salesman a certified check, she was presented with purchase documents for her

                                   5   signature. Id. at 3. Although Plaintiff was not allowed to read the documents, she realized that the

                                   6   Accord was being sold “as is.” Id. at 3-4. Plaintiff was taken to a private office and locked in. Id.

                                   7   at 3. A man whom Plaintiff believed was a financial officer took her hand and forced her to sign

                                   8   the purchase agreement against her will. Id. at 3. Plaintiff or her “ghost-like friend” ripped up the

                                   9   papers. Id. at 4. Ultimately, Plaintiff signed the purchase agreement “under duress.” Id. Plaintiff

                                  10   called the police to the dealership. Id. The financial officer told the police it was the dealership’s

                                  11   policy to offer everyone a three month or 90 day guarantee that the car would be operable. Id.

                                  12   The salesman, Mike, eventually returned the purchase agreement documents to Plaintiff and “the
Northern District of California
 United States District Court




                                  13   ‘as is’ paper was destroyed.” Id. at 5.

                                  14           Shortly after the purchase, Plaintiff returned to the dealership to have the Accord serviced

                                  15   and was told there was an oil leak coming from the coolant system. Id. Later, the Accord broke

                                  16   down. Id. at 6. The Accord needed a new coolant system, a new head gasket and engine block.

                                  17   Dkt. No. 1 at 3-4. When Plaintiff complained to Honda about the Accord, she was thrown off the

                                  18   Honda “campus” and told to never come back. Id. at 4. The Accord was eventually repaired by

                                  19   Plaintiff’s mechanic. Dkt. No. 14 at 12. Plaintiff wants Defendants to pay the repair bills. Id.

                                  20           Plaintiff also alleges that Defendant Joe Spurrier, the General Manager of the Honda

                                  21   dealership, is a “mafia ringleader” of a “sex-gang” of “hoodlum men” who forced her to enter an

                                  22   “illegal contract” and committed “many gross, culpable, aggravated sexual incidents,” “murderous

                                  23   acts,” “illegal seizures” and extortion. Dkt. No. 1 at 1-2. Plaintiff also alleges that her car was

                                  24   seized illegally. Id.

                                  25   II.     STANDARDS

                                  26           Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                  27   specificity “to give the defendant fair notice of what the . . . claim is and the grounds upon which

                                  28   Case No.: 5:20-cv-01931-EJD
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                         2
                                              Case 5:20-cv-01931-EJD Document 18 Filed 07/13/20 Page 3 of 5




                                   1   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).

                                   2   A complaint which falls short of the Rule 8(a) standard may be dismissed if it fails to state a claim

                                   3   upon which relief can be granted. Fed.R.Civ.P. 12(b)(6).

                                   4            When deciding whether to grant a motion to dismiss under Rule 12(b)(6), the court must

                                   5   generally accept as true all “well-pleaded factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662,

                                   6   664 (2009). The court must also construe the alleged facts in the light most favorable to the

                                   7   plaintiff. See Retail Prop. Trust v. United Bhd. Of Carpenters & Joiners of Am., 768 F.3d 938,

                                   8   945 (9th Cir. 2014) (providing the court must “draw all reasonable inferences in favor of the

                                   9   nonmoving party” for a Rule 12(b)(6) motion). The complaint “must contain sufficient factual

                                  10   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                  11   556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Dismissal “is

                                  12   proper only where there is no cognizable legal theory or an absence of sufficient facts alleged to
Northern District of California
 United States District Court




                                  13   support a cognizable legal theory.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

                                  14            Pro se pleadings must be construed liberally. Resnick v. Hayes, 213 F.3d 443, 447 (9th

                                  15   Cir. 2000). The court, however, “need not give a plaintiff the benefit of every conceivable doubt”

                                  16   but “is required only to draw every reasonable or warranted factual inference in the plaintiff’s

                                  17   favor.” McKinney v. De Bord, 507 F.2d 501, 504 (9th Cir. 1974). The court “should use common

                                  18   sense in interpreting the frequently diffuse pleadings of pro se complainants.” Id. A pro se

                                  19   complaint should not be dismissed unless the court finds it “beyond doubt that the plaintiff can

                                  20   prove no set of facts in support of his claim which would entitle him to relief.” Haines v. Kerner,

                                  21   404 U.S. 519, 521 (1972).

                                  22   III.     DISCUSSION

                                  23            Apart from the allegations regarding the purchase of the Accord,1 the vast majority of
                                  24   allegations set forth in the Complaint are disjointed, incomprehensible, irrational or wholly
                                  25   incredible. There are references to a kidnapping for sex; extortion of money from Plaintiff’s Holy
                                  26
                                       1
                                  27    The purchase of the Accord appears to have been the subject of a lawsuit in small claims court,
                                       case number 20SC082033. See Dkt. No. 1-1 at 2 and Dkt. No. 14 at 5.
                                  28   Case No.: 5:20-cv-01931-EJD
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                                      3
                                           Case 5:20-cv-01931-EJD Document 18 Filed 07/13/20 Page 4 of 5




                                   1   Spirit Ministry; “spiritual planes”; the King James Bible; the Fifth Amendment; and the freedom

                                   2   to worship God. Dkt. No. 1 at 2-3 Plaintiff alleges that Defendants violated federal laws enacted

                                   3   by former President Obama prohibiting the use or exploitation of Plaintiff’s “spiritual planes” (1)

                                   4   to “extort sex” from Plaintiff against her will; (2) to launder Plaintiff’s money; and (3) to drug

                                   5   Plaintiff and place her in a mental ward for shock treatments. Id. at 2. There are also references to

                                   6   forgeries, an illegal contract, a forced confession, “ghost tapes” on police reports, ambulance

                                   7   reports and a hate crime. Id. These allegations fail to give Defendants “fair notice” of Plaintiff’s

                                   8   claims as is required by Rule 8.

                                   9          Moreover, the allegations in the Complaint do not support a civil rights claim against

                                  10   Defendants. Title 42 United States Codes § 1983 “provides remedies for deprivations of rights

                                  11   under the Constitution and law of the United States when the deprivation takes place under color

                                  12   of any statute, ordinance, regulation, custom, or usage, of any State or Territory.” Caviness v.
Northern District of California
 United States District Court




                                  13   Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th Cir. 2010) (quoting Gorenc v. Salt

                                  14   River Project Agric. Improvement & Power Dist., 869 F.2d 503, 505 (9th Cir. 1989)). To state a

                                  15   claim under §1983 against a private entity or person such as Defendants, a plaintiff must allege

                                  16   facts to show that the private entity or person acted under “color of law.” Adickes v. S. H. Kress &

                                  17   Co. (1970) 398 U.S. 144, 150. “State officials acting in their official capacities generally are held

                                  18   to act under color of law.” Gozzi v. Cty. of Monterey, 14-3297 LHK, 2014 WL 6988632, at *11

                                  19   (N.D. Cal. Dec. 10, 2014). Private actors, however, do not act under “color of law.” Id.; see also

                                  20   Florer v. Congregation Pidyon Shevuyim, N.A., 639 F.3d 916, 922 (9th Cir. 2011) (“We start with

                                  21   the presumption that conduct by private actors is not state action”); Dominguez v. Varnell, No. 17-

                                  22   2652 KAW, 2017 WL 7243596, at * 1 (N.D. Cal. Nov. 1, 2017)) (stating that private individuals

                                  23   and entities, not affiliated with a state or municipal government, are generally presumed to not be

                                  24   acting under color of state law); Gernard v. Cty. of Sonoma, 92-4617 BAC, 1994 WL 412432, at

                                  25   *3 (N.D. Cal. June 29, 1994) (stating that private citizen does not act under color of law). “The

                                  26   state-action element in § 1983 excludes from its reach merely private conduct, no matter how

                                  27   discriminatory or wrongful.” Caviness, 590 F.3d at 812 (quotations and citation omitted).

                                  28   Case No.: 5:20-cv-01931-EJD
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                         4
                                             Case 5:20-cv-01931-EJD Document 18 Filed 07/13/20 Page 5 of 5




                                   1   “[C]onstitutional standards are invoked only when it can be said that the State is responsible for

                                   2   the specific conduct of which the plaintiff complains.” Naoko Ohno v. Yuko Yasuma, 723 F.3d

                                   3   984, 994 (9th Cir. 2013) (emphasis in original).

                                   4           Here, Defendants are a private citizen and private entity. Neither Defendant is alleged to

                                   5   be a state actor. Nor are there allegations that Defendants’ conduct is attributable to any

                                   6   government entity. Thus, the Complaint does not plead a viable civil rights claim.

                                   7   IV.     CONCLUSION

                                   8           Defendants’ motion to dismiss is GRANTED. Plaintiff may file an amended complaint

                                   9   against the original Defendants only no later than August 7, 2020.

                                  10           IT IS SO ORDERED.

                                  11               13 2020
                                       Dated: July __,

                                  12                                                      ______________________________________
Northern District of California
 United States District Court




                                                                                          EDWARD J. DAVILA
                                  13                                                      United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:20-cv-01931-EJD
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                                                         5
